10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

-5 OF

Case 3:20-cv-05788-BHS Document 85 Filed 01/04/21 Page 1of1

pertain this document is true, correct, factual, not misleading, and

accurately set forth, by evidential support, for which the A ffiant raised his

right hand, stating the matter is decisively without any reasonable doubt,

and backed by the truth and pains for penalty and perjury.

Dated on this

day of the Jt “month, in the year 20 7]

 

 

 

 

f :
Notary Public
Expiration: 7/24/ 292 4
State of Washington ) Jurat
) SS:
County of lk} ar )

 

s/ ARMAND E. CALHOUN, /SPC_

GRANTOR/EXCHANGOR
629 Cedar Ave So. B-201
RENTON, WA 98057

  
 
 

 
 

Notary Public
State of Washington

JOHN HUTTON
COMM. # 186622

MY COMM. EXP. 2024-07-28

a
SSE Eee

 
   
   
 

+

  

 

 

  

s/

 

with Power-of-Attorney
c/o 511 M. St. Ne

#107

Auburn, Wa [98002]

C| 206.712.4183
[mailing address]

 
